NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     BRITTIAN W. YOUNG, Appellant.

                             No. 1 CA-CR 17-0266
                               FILED 8-16-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR2016-005528-001
               The Honorable Sean E. Brearcliffe, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Tennie B. Martin
Counsel for Appellant
                             STATE v. YOUNG
                            Decision of the Court



                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Randall M. Howe joined.


W E I N Z W E I G, Judge:

¶1          Brittian Willie Young appeals his conviction for attempted
kidnapping. We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Judge Lisa Flores was a superior court judge with the
Maricopa County Superior Court in 2016. She sat on the juvenile court
bench, where she heard a dependency action involving Young’s child.
Judge Flores terminated Young’s parental rights.

¶3            Several months later, Judge Flores held a status hearing in the
dependency action. Young’s role had concluded upon termination and he
was not a party. He still attended the hearing. He entered the courtroom
with the hearing in progress and sat in the last row. He held a bunch of zip
ties in one hand and papers in the other.

¶4            As the hearing concluded, Young stood up and quickly
approached Judge Flores. He yelled, “Motion to Strike! Motion to Strike!”
Judge Flores pushed her panic button to alert court security and rose to her
feet. Young paused in front of the bench and asked, “Are you Flores?” He
added, “I have a warrant for your arrest,” and began “shaking” the papers
in his hand, stating that “it was a warrant for [Judge Flores’] arrest signed
by a judge.”

¶5            Young marched around the clerk’s desk, climbed the stairs to
the bench and approached Judge Flores. He announced that she had the
“right to remain silent.” He told her “not to resist” and “to put [her] hands
up.” Judge Flores responded that Young “can’t be up here,” directing him
to “get down” and “get away from [her].” The courtroom clerk added that
Young must “stop” or “he probably would be in a lot of trouble.” Young
seemed “determined,” however, to restrain Judge Flores with zip ties and
escort her from the courtroom.




                                     2
                            STATE v. YOUNG
                           Decision of the Court

¶6           The bailiff heard the commotion and saw Young standing
“behind the bench where [the] judge sits.” The bailiff believed that Judge
Flores was in danger and thus inserted herself between Young and Judge
Flores. Two sheriff’s deputies soon arrived and removed Young. Young
told the deputies he was “there to make a citizen’s arrest.”

¶7           Young was indicted for one count of attempted kidnapping
under A.R.S. § 13-1304(A)(5) (interference with the performance of a
governmental or political function). He moved to represent himself. The
superior court granted his motion but appointed advisory counsel to assist
him.

¶8            The State moved to preclude Young from presenting evidence
on two subjects, including an unrelated property dispute and Judge Flores’
termination of his parental rights. The State argued this evidence was
irrelevant to the charge of attempted kidnapping. The court agreed and
limited the evidence “to the fact that Judge Flores is a Superior Court Judge
in Maricopa County, that she handled a civil matter involving the
defendant and knows the defendant because of that matter, that she ruled
against the defendant, and that the defendant was no longer a party in the
case on September 21, 2016.”

¶9             The court held a two-day jury trial. Several witnesses
testified, including Judge Flores, her bailiff, the courtroom clerk and the
arresting deputy. Young cross-examined each witness. He chose not to
testify. He introduced no evidence at trial and called no witnesses. The
jury found him guilty.         After accounting for Young’s previous
manslaughter conviction, the court sentenced him to the presumptive term
of 6.5 years’ imprisonment.

¶10           Young timely appealed. We have jurisdiction pursuant to the
Ariz. Const. art. 6, § 9, and A.R.S. §§ 13-4031, -4033(A)(1).

                              DISCUSSION

¶11          Young argues his conviction should be overturned because he
was performing a legal arrest, the State lacked probable cause to charge him
with attempted kidnapping and the superior court improperly excluded
relevant evidence. We reject his arguments.

¶12          Young first insists he had legal authority to arrest Judge
Flores, meaning he could not have kidnapped her. A.R.S. § 13-1301(2)
(defining “restrain” in kidnapping context as “restrict[ing] a person’s
movements without consent, without legal authority”) (emphasis added). He


                                     3
                             STATE v. YOUNG
                            Decision of the Court

did not. Young had no arrest warrant. Moreover, only a police officer may
execute an arrest warrant. A.R.S. § 13-3812 (“it shall command the officer to
forthwith arrest the person complained of . . .”) (emphasis added).

¶13           Nor did Young have authority to conduct a citizen’s arrest
under A.R.S. § 13-3884. Arizona law authorizes a citizen’s arrest only
“[w]hen the person to be arrested has in his presence committed a
misdemeanor amounting to a breach of the peace, or a felony” or “[w]hen
a felony has been in fact committed and he has reasonable ground to believe
that the person to be arrested has committed it.” A.R.S. § 13-3884(1), (2).

¶14           Young seems to argue his attempted “arrest” was justified
because Judge Flores allegedly conspired with the Department of Child
Safety to terminate his parental rights. We disagree. Judge Flores did not
commit a crime when she heard the evidence in a severance action and
terminated Young’s parental rights. A.R.S. § 13-3884(1)-(2). She simply did
her job. Ariz. R. Sup. Ct. 81, Code of Jud. Conduct, Rule 2.7 (“A judge shall
hear and decide matters assigned to the judge, except when disqualification
is required by Rule 2.11 or other law.”). Arizona law does not authorize
private individuals to arrest and detain judges based on adverse decisions.

¶15           We also reject Young’s argument that the State lacked
probable cause to charge him with attempted kidnapping under A.R.S. §
13-1304(A)(5). Any lingering questions about probable cause were
dispatched after a jury heard the evidence and found unanimously that
Young was guilty beyond a reasonable doubt. See State v. Neese, 126 Ariz. 499,
502-03 (App. 1980) (“Prior to trial the question of whether probable cause
exists is an open one, however, after a full scale trial in which a jury
determines guilt beyond a reasonable doubt the question is closed.”).

¶16             Young fares no better if we interpret his argument as a claim
that insufficient evidence exists to sustain the verdict. “When reviewing
the sufficiency of the evidence, an appellate court does not reweigh the
evidence to decide if it would reach the same conclusions as the trier of
fact.” State v. Guerra, 161 Ariz. 289, 293 (1989). We will affirm if “substantial
evidence” supports the verdict. Id. Substantial evidence is “[m]ore than a
scintilla and is such proof as a reasonable mind would employ to support
the conclusion reached.” Id. (quotation omitted).

¶17           A person commits attempted kidnapping under A.R.S. § 13-
1304(A)(5) by knowingly restraining another person with the intent to
interfere with the performance of a governmental or political function.
Young obliquely argues he lacked “criminal intentions,” but the record



                                       4
                            STATE v. YOUNG
                           Decision of the Court

includes substantial evidence to the contrary. The record indicates that
Judge Flores scheduled a status conference in a dependency action
involving Young’s child. Young’s role in the action had concluded when
his parental rights were terminated. Undeterred, Young attended the
hearing. He sat in the last row. Judge Flores was seated on the bench in
her courtroom. As the hearing concluded, Young stood and quickly
approached Judge Flores, clutching zip ties in his hand. He directed Judge
Flores “not to resist” and “to put [her] hands up.” Judge Flores told Young
to “get down” and that he “can’t be up here.” The courtroom clerk warned
Young to stop or he would be in trouble. Judge Flores testified that Young
was determined to restrain her and remove her from the courtroom.

¶18          The jury thus heard substantial evidence to support its
verdict. Young’s plot to arrest a superior court judge on the bench in a
courtroom squarely demonstrated an intent to interfere with the
performance of the judicial function. See State v. Herrera, 176 Ariz. 21, 29
(1993) (defendant “clearly interfered” with a governmental function when
he grabbed and wrestled a uniformed deputy).

¶19            We further reject Young’s argument that the superior court
prohibited him from presenting evidence that “could easily prove [his]
innocence.” Young never identifies the evidence he was prevented from
introducing, but we assume he means the court’s decision on the State’s
motion in limine. We review the admission of evidence for an abuse of
discretion and defer to the superior court’s determination of relevance.
State v. Chappell, 225 Ariz. 229, 238, ¶ 28 (2010). “In determining relevancy
and admissibility of evidence, the trial judge has considerable discretion.”
State v. Smith, 136 Ariz. 273, 276 (1983).

¶20           The superior court did not abuse its discretion by excluding
evidence of an unrelated property dispute or the court’s prior termination
of Young’s parental rights. This evidence had no relevance to the charged
offense of attempted kidnapping. Young has no justification defense, for
instance, based on his self-perceived ill-treatment and injustice. At bottom,
this evidence was unrelated to any “fact . . . of consequence” and likely to
“confus[e] the issues.” Ariz. R. Evid. 401, 403.1



1     Young briefly mentions two arguments without elaboration. In his
reply brief, he states the prosecutor made “false statements . . . not
supported by evidence.” But Young identifies no alleged misstatements
and provides no record citations. We thus cannot and do not assess the



                                     5
                           STATE v. YOUNG
                          Decision of the Court

                              CONCLUSION

¶21          Young’s conviction is affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




argument. See Ritchie v. Krasner, 221 Ariz. 288, 305, ¶ 62 (App. 2009)
(“Opening briefs must present and address significant arguments,
supported by authority that set forth the appellant’s position on the issue
in question.”); ARCAP 13(a)(6), (7)(A). Young also generally asserts a
violation of the confrontation clause, but he had the chance to cross-
examine all witnesses at trial. And he did so.


                                       6